Citation Nr: 1808810	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-14 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to April 1971.  He is the recipient of the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
The Board notes that in his March 2013 substantive appeal, the Veteran chose not to continue an appeal for the issues of entitlement to service connection for hypertension, asthma, and a benign neoplasm. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

PTSD 

The Veteran underwent a VA examination for PTSD in September 2011.  At that time, the examiner noted that the Veteran had experienced stressors during combat service and exhibited several symptoms associated with PTSD, but did not meet the criteria for a diagnosis of any mental disorder.  In his formal appeal to the Board, the Veteran stated that he was suffering from severe flashbacks and nightmares related to his in-service experiences, as well as "emotional numbness," symptoms that were not indicated in the VA examination.  The Board notes that there is no record of treatment for mental disorders, nor has there been any other examination.  Although the Veteran, as a layperson, is not competent to provide a diagnosis of PTSD, he is competent to describe additional symptoms that he may have experienced.  Therefore, a new examination is necessary to determine whether the Veteran currently meets the criteria for diagnosis of a mental disorder related to service. 

Diabetes Mellitus, Type II and Erectile Dysfunction

As the issues of diabetes mellitus, type II (DM) and erectile dysfunction (ED) are related to one another, the Board will address them together.  The Veteran has undergone three examinations for DM since first filing a claim for service connection.  The first and second examinations, in October 2011 and April 2014, respectively, showed that the Veteran's DM was managed by diet and exercise and did not require medication.  The Veteran underwent a new VA examination in May 2016.  There, the examiner stated that the Veteran's DM was managed by diet and did not require medication, but also stated that the Veteran's activities had to be regulated as a result of DM.  The examiner did not specify what activities or how they needed to be regulated.  A rating of 20 percent for DM specifies that the Veteran requires a restricted diet as well as insulin or an oral hypoglycemic agent to control the disease.  A rating of 40 percent for DM specifies that the Veteran requires a restricted diet, and insulin, and the regulation of activities to control the disease.  The structure of the rating code requires that the Veteran need medication to control DM to warrant any rating in excess of 10 percent.  However, the structure of the rating code also implies that regulation of activities is necessary in situations where the Veteran already requires insulin.  The Board finds that a new examination is necessary to clarify the May 2016 findings and to explain what, if any, activities must be regulated as a result of DM. 

Additionally, with respect to medication, the Veteran's representative, in a January 2018 brief, claimed that the Veteran has been prescribed Pravastatin to control his DM.  This has not been shown on examination and is not demonstrated by the record.  The claims file only contains private medical records dating through April 2011.  On remand, the RO should afford the Veteran the opportunity to identify any medical providers who have treated him for DM and assist him in obtaining records from those providers. 

Given the Veteran's claims that ED has been caused by DM, on remand, the examiner addressing DM should also address whether it is as likely as not that this is the case.  Furthermore, the Veteran claimed in his formal appeal that a physician had told him that ED was directly related to DM.  The Board notes that the Veteran, as a layperson, is competent to relay conversations he has had with medical professionals regarding his symptoms and conditions, but is not competent to provide diagnoses or opinions requiring medical knowledge.  To date, the Veteran has not identified which physician told him this information and there is no record of any nexus opinion in the claims file.  In addition to obtaining records related to DM, on remand, the RO should afford the Veteran the opportunity to identify any medical providers who have treated him for ED and assist him in obtaining records from those providers. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide appropriate 
releases for any care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release, assist him in obtaining the records identified.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Arrange to have the Veteran scheduled for a VA psychiatric examination.  The examiner should review the entire claims file, to include a copy of this Remand, prior to the examination, and the report of examination should include discussion of the Veteran's documented history and assertions.  After review of the file, interview of the Veteran and any testing deemed necessary, the examiner should respond to each of the following:

a) Does the Veteran have PTSD?  If so, is it at least as likely as not (50 percent or greater probability) that PTSD is related to the Veteran's period of service?  

b) Does the Veteran have a psychiatric disability other than PTSD?  For each identified disability, is it at least as likely as not that such disability had its onset in, or is otherwise related to the Veteran's period of service?

The examiner should assume as true that the Veteran experienced combat-related stressors during service in Vietnam.

The examiner should set forth all findings and the answers to the questions listed above, along with a complete medical rationale for all conclusions reached. 

3.  Arrange to have the Veteran scheduled for a VA diabetes mellitus (DM) examination to address the current severity of the disease and any related conditions.  The examiner should review the entire claims file, to include a copy of this Remand, prior to the examination, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Upon examination, the examiner should address the following questions: 

a) Does the Veteran's DM require insulin or an oral hypoglycemic agent?  If not, please address the Veteran's statement that he is taking medication to control DM. 

b) Does the Veteran's DM require the regulation of activities?  If so, describe how the Veteran's activities must be regulated. 

c) Is it as likely as not (a 50% chance or greater) that any other condition, to include erectile dysfunction is caused or aggravated beyond its natural progression by DM?  If not, please address the Veteran's contentions that he has been told by a doctor that erectile dysfunction is due to DM. 
		
The examiner should set forth all findings and the answers to the questions listed above, along with a complete medical rationale for all conclusions reached. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




